Wilson, Judge:
This matter is presently before me on a remand from a classification proceeding decided by the first division of this court in American Thermo-Ware Company v. United States, 34 Cust. Ct. 379, Abstract 59079. The judgment entered therein stated: “* * * that the matter be remanded to a single judge in reappraisement pursuant to the provisions of Title 28 U. S. C. § 2636 (d).”
The matter has been submitted for decision upon an agreed statement of facts entered into by and between counsel for the respective parties hereto.
Upon the agreed facts, I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930 (19 U. S. C. § 1402 (d)), to be the proper basis for determining the values of the involved merchandise and that such values are as set forth in schedule “A,” hereto attached and, made a part hereof.
I further find such values to be the dutiable values of said merchandise.
Judgment will be entered accordingly.
Schedule “A”




*371